Citation Nr: 1708090	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-36 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of Appellant's discharge from his active service is a bar to the receipt of VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Appellant had active service from December 1977 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the VA Regional Office (RO), which denied entitlement to VA benefit payments on the basis that Appellant's character of discharge for his period of service from December 1977 to April 1981 was found to be dishonorable for VA purposes due to evidence of willful and persistent misconduct.

While Appellant indicated in an October 2014 VA Form 9 that he wished to testify at a Board hearing, in a September 2015 correspondence he withdrew that request.  His request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

In December 2015, the Board remanded the case for further development.


FINDINGS OF FACT

1.  Appellant received a special court-martial and a bad conduct discharge for offenses committed during his active military service. 

2.  There is no competent medical evidence of record that establishes that Appellant was insane at the time of the offenses resulting in his special court-martial and bad conduct discharge. 




CONCLUSION OF LAW

The character of the Appellant's discharge from service is a bar to his receipt of VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12, 3.159, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Where the issue involves the character of discharge, as in this case, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007). 

In correspondence dated in March 2009, the RO notified Appellant that entitlement to benefits was contingent upon discharge from military service under conditions other than dishonorable and the service that would have qualified him for compensation benefits was terminated by an other than honorable discharge.  The RO explained that it was required to determine whether or not Appellant was discharged under conditions other than dishonorable.  The RO provided the relevant regulations under 38 C.F.R. § 3.12, and advised Appellant of the types of information and evidence that should be provided in support of the appeal.  Based on the foregoing, the Board finds that the requirements of the notice provisions of the Veterans Claims Assistance Act (VCAA) have been met, and there is no outstanding duty to inform Appellant that any additional information or evidence is needed.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VA has also made reasonable efforts to obtain relevant records adequately identified by Appellant.  The service treatment records and service personnel records are of record and have been considered.  Appellant was provided with a VA psychiatric examination in June 2016, and the examiner reviewed the claims file and provided an opinion addressing the question of whether Appellant was insane at the time of the inservice incidents that resulted in his court martial and bad conduct discharge.  The examiner's opinion is sufficient evidence for deciding the claim.  Appellant has been provided with a meaningful opportunity to participate in the claims process throughout the course of the appeal and has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Accordingly, the Board will proceed with appellate review. 

II.  Legal Authority for Determinations as to Character of Discharge

This appeal arose in connection with Appellant's application for VA disability benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, a person must demonstrate by preponderance of evidence qualifying service and character of discharge)).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

A discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id. A discharge or release from service because of willful and persistent misconduct is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

A review of Appellant's service personnel records shows that a special court-martial found him guilty of assaulting a superior non-commissioned officer, using disrespectful language, disobeying a number of orders, and communicating a threat.  Consequently, he was sentenced to 64 days of hard labor, required to forfeit pay for four months, and received a bad conduct discharge.  Further review of the personnel records reveals additional offenses including misappropriation of a bottle of rum, possession of marijuana, and multiple unauthorized absences.

The RO in November 2009 denied entitlement to VA benefit payments on the basis that Appellant's character of discharge was found to be dishonorable for VA purposes due to evidence of willful and persistent misconduct.

In April 2011, the Department of the Navy Board for Correction of Naval Records denied Appellant's application for correction of his naval record.

Appellant's service treatment records note that while pending special court martial for various offenses, he was seen for periods of anger, "not being himself," and "going out of it."  The diagnosis was immature personality disorder with no evidence of other psychiatric illness in November 1978.  Reactive depression in an inadequate personality disorder was noted in December 1978.

VA treatment records show Appellant was seen in the emergency room by a psychiatrist in January 2010.  He reported that he had not been hospitalized since 1978 for mental health.  Appellant reported a prior diagnosis of bipolar disorder.  At discharge, he was noted to have mild depression, with no psychotic, suicidal, or homicidal symptoms.  

Social Security Administration (SSA) records showed that Appellant was awarded benefits on the basis of a low back disability and not a mental disability.

In letters from 2012 and 2013, M.A.K., M.D. noted that Appellant had a diagnosis of major depressive disorder, which Appellant believed started when he was serving in the U.S. Marine Corps.  

A VA psychiatric examination was conducted in June 2016.  The examiner interviewed Appellant and reviewed the record, including the service treatment and personnel records, VA, SSA, and private records, and Appellant's request for an upgraded discharge or correction of service records.  The examiner conducted various tests, including the Structured Inventory of Malingered Symptomatology (SIMS), the Assessment of Depression Inventory (ADI) and the Personality Assessment Inventory (PAI), prior to the examination.  The examiner noted that Appellant showed no indications of bipolar disorder, and did not meet the criteria for PTSD.  The examiner listed Appellant's diagnosis as unspecified depressive disorder.  The examiner concluded:


After reviewing all pertinent records associated with the claims file and according to the definition of the term insane as defined by 38 C.F.R. § 3.354, this examiner has to conclude that this individual was not insane at the time of the offenses that led to his discharge from service.  

1.  Evidence suggests that in November and December 1978 there are notations of immature personality disorder and reactive depression, it is my opinion that neither of these two mental disorders were likely to preclude this individual from having the mental capacity or capability of distinguishing right from wrong at the time of the offenses that led to his discharge from service.

2.  After reviewing all the evidence in the record and considering this individual arguments, the present examiner considers that this individual presented depressive features during his court martial which is more than likely a natural reaction or adjustment reaction to being involved in a court martial process, which would explain a reactive depression, but there is no evidence to suggest that he meet criteria for a depressive disorder. 

As the June 2016 VA examiner's opinion, which concludes that Appellant was not insane at any time during service, is consistent with the evidence of record, considers the definition of insanity per VA regulations, and contains a detailed rationale, the Board finds that the medical opinion has great probative value.  The opinion is uncontradicted in the record.

As the probative evidence of record fails to establish that Appellant was insane under the § 3.354(a) definition when he committed the acts resulting in his bad conduct discharge, Appellant's character of discharge remains a bar to his eligibility for VA benefits.  Given the foregoing, the preponderance of evidence is against the claim; there is no doubt to be resolved, and eligibility to VA benefits is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The character of the Appellant's discharge from active military service is a bar to the receipt of VA benefits, and the appeal is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


